Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
	Claim(s) 1-19 were previously pending and were rejected in the previous office action. Claim(s) 1, 10, and 12-13 were amended. Claim 11 was cancelled. Claim(s) 2-9, 14-19 were left as originally/previously presented. Claim(s) 20-25 were newly added. Claim(s) 1-10 and 12-25 are currently pending and have been examined. 

Priority
	Acknowledgment is made of applicant’s claim for foreign priority filed in Japan on July, 12, 2018 and April, 02, 2019, under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 04/21/2022, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) are being considered by the examiner.

Response to Arguments
Claim Rejections - 35 USC § 112
	Applicant’s arguments, see page 11 of Applicant’s Response, filed February, 25, 2022, with respect to the rejection under 35 U.S.C. 112(b) has been fully considered and are persuasive in regards to “a settlement unit for,” Claim(s) 1 and 11; and “a discriminating unit for judging,” Claim 13. The 35 U.S.C. 112(a) rejection has been withdrawn.
	Applicant's arguments, see page 11-12 of Applicant’s Response, filed February, 25, 2022, with respect to 35 U.S.C 112(b) have been fully considered but they are not persuasive.
	Applicant argues, on page 11, that the 112(b) interpretation is traversed because “a control unit,” matches the recitation found in applicant’s specification. Examiner, respectfully, disagrees with applicant’s arguments. As an initial matter,  the disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). However, "[a] bare statement that known techniques or methods can be used does not disclose structure" in the context of a means plus function limitation. Biomedino, LLC v. Waters Technology Corp., 490 F.3d 946, 952, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007) (Disclosure that an invention "may be controlled by known differential pressure, valving and control equipment" was not a disclosure of any structure corresponding to the claimed "control means for operating [a] valving " and the claim was held indefinite). See also Budde v. Harley-Davidson, Inc., 250 F.3d 1369, 1376, 58 USPQ2d 1801, 1806 (Fed. Cir. 2001). Here in this case, applicant merely provides an known invention may be controlled by a control unit when an automatic vehicle is controlled by a control unit like other known unmanned automatic drive vehicles, see applicant’s specification paragraph 0023, because the specification provides the control unit is able to ‘control,’ which merely provides a bare statement that a known technique can be used thus this does not disclose sufficient structure for the ‘control unit.’ Examiner, respectfully, notes that the Fig. 6, 82, doesn’t help with providing the disclosed structure of the ‘control unit.’ Therefore, applicant’s arguments in regards to the ‘control unit,’ is not persuasive. 

Claim Rejections - 35 USC § 112
	Applicant’s arguments, see page 11 of Applicant’s Response, filed February, 25, 2022, with respect to the rejection under 35 U.S.C. 112(f) has been fully considered and are persuasive in regards to “a settlement unit for,” Claim(s) 1 and 11; and “a discriminating unit for judging,” Claim 13. The 35 U.S.C. 112(a) rejection has been withdrawn.
	Applicant's arguments, see page 11-12 of Applicant’s Response, filed February, 25, 2022, with respect to 35 U.S.C 112(a) have been fully considered but they are not persuasive. Examiner, respectfully, guides applicant to the “control unit,” argument in the 112(b) section above. 

Claim Rejections - 35 USC § 103
	Applicant arguments, on Page(s) 12-16, with respect to the 35 U.S.C. 103 rejection for Claim(s) 1-10 and 12-19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
	However, as an initial matter, applicant argues that Yu et al. (US 2017/0308098) should not be considered prior art since the reference fails to disclose that the vehicle waiting area is managed by the management center. Examiner, respectfully, disagrees with this argument. In this case, Yu et al. teaches that the operations hub, vehicles, and other retail facilities can communicate with each other through wired or wireless communication devices. Yu et al., also, teaches that the customer or recipient (sending and receiving) can be performed by the operations hub such as through the wired or wireless communication devices. The waiting area can be a distribution facility and the merchandise collection point can be sender’s (e.g., sending) customer location, which, the sending customer and the merchandise collection point can be in communication with the operations hub, see paragraph(s) 0072-0073 and  0131 and the below 103 rejection.  
	Applicant, also, argues that Yu et al. (US 2017/0308098) should not be considered prior art since the reference fails to disclose the actions taken by the unmanned delivery vehicle are after the check for the ordered item by the user and delivery are completed. Examiner, respectfully, disagrees with this argument. As an initial matter, applicant provides that the checking information can include applicants paragraph(s) 0039 and 0042. Paragraph 0039 recites “the user 70 takes out the ordered item 71c from the housing 83 in step A22, the control unit 82 of the unmanned delivery vehicle 80 detects the opening and vacancy of the housing 83 in step A23, and closes the housing 83, judging that delivery of the ordered item 71c has been completed,” and that the check can also be found in paragraph 0042 that recites “…user 70 enters the user authentication key 73 to the control unit 82 of the unmanned delivery vehicle 80 that has arrived at the delivery address 71d….” Here in this case, Yu et al. teaches that when a recipient enters the correct access code (i.e., authentication key), a cargo door is unlocked, which, the recipient is able to pick-up the package (i.e., take out the order). The recipient is able to then close the cargo door via pressing a button on the unmanned vehicle indicating that the package delivery is complete (i.e., check) and after the package has been removed and the access door is closed then the unmanned vehicle will make another delivery or return to the waiting area thus Yu et al. teaches waiting for the check for the ordered item by the user and delivery prior to traveling to another location, see the below 103 rejection. Therefore, applicants arguments are not persuasive. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a control unit configured to control,” and the steps to be performed by the unit in Claim 1. 
“a settlement unit for,” and the steps to be performed by the unit in Claim 21.
“an identification means for identifying,” and the steps/functions of Claim(s) 10, 13-15
“an imaging means for imaging,” and the steps/functions of Claim(s) 13-15
“an image processing unit for extracting,” and the steps/functions of Claim(s) 13
 “a transfer means is configured to unload,” and the steps of Claim(s) 10 and 17
“a loading member,” and the steps of Claim 12

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-10 and 12-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicants claim limitation(s) recites “a control configured to control…,” “a settlement unit for performing settlement,” and “a loading member for pressing,”  as claimed in claim(s) 1, 12, and 21, respectively, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

MPEP 2181 (IV) states:
Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239. It follows therefore that such a mere restatement of function in the specification without more description of the means that accomplish the function would also likely fail to provide adequate written description under section 112(a) or pre-AIA  section 112, first paragraph. 

Here, the specification is devoid of adequate structure to perform the claimed function(s). In particular, the specification states that the claimed function of ‘controlling autonomous driving of the running unit,” “settling the payment for the ordered item,” and “pressing the ordered item into the housing,”  per Applicant’s Specification Paragraph(s) 0009, 0023-0024, 0060, and 0063-0064, respectively. The specification does not provide sufficient details such that one or ordinary skill in the art would understand which controlling, pressing, and, settling, respectively, structure or structures perform(s) the claimed function(s). Instead, the specification merely restating the functions using the same or very similar wording, which is not sufficient to provide corresponding structure for definiteness. Therefore, the claim(s) are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 

Applicant may:
(a)  Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)  Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)  Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)  Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)  Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim(s) 1-10 and 12-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
MPEP 2181 (IV) states:
	Merely restating a function associated with a means-plus function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239. It follows therefore that such a mere restatement of function in the specification without more description of the means that accomplish the function would also likely fail to provide adequate written description under section 112(a) or pre-AIA  section 112, first paragraph.

Further, MPEP 2163 states (emphasis added)
	However, when a means- (or step-) plus-function claim limitation is found to be indefinite based on failure of the specification to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation necessarily lacks an adequate written description. Thus, when a claim is rejected as indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph because there is no corresponding structure, materials, or acts, or an inadequate disclosure of corresponding structure, materials, or acts, for a means- (or step-) plus-function claim limitation, then the claim must also be rejected under 35
U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of an adequate written description.
	
	Here, as shown above in the 112(b) rejection, claim(s) 1-10 and 12-25 recites means-plus-function claim limitation(s) that are indefinite for failing to disclose sufficient corresponding structure, materials or acts that performs the entire claimed function. Therefore, these claims also lack adequate written description.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 7-9, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2017/0308098) in view of Studnicka (US 2017/0286892) and further in view of Kumada (JP 2002207798 A) and further in view of Jang (KR20180016926A).
Regarding Claim 1, Yu et al., teaches an unmanned delivery system by unmanned delivery vehicle, comprising: 
a plurality of unmanned delivery vehicles. (Paragraph 0188)(Yu et al. teaches a delivery service that can assign one or more unmanned ground vehicles (i.e., plurality of unmanned delivery vehicles) for a transportation job)
at least one vehicle waiting area to which at least one of the plurality of unmanned delivery vehicles belongs or where at least one of the plurality of unmanned delivery vehicles stands by. (Paragraph 0189)(Yu et al. teaches that the system can select a vehicle that is at a base station and/or parked at a temporary waiting area (i.e., unmanned delivery vehicle stands by). Examiner, respectfully, notes that any suitable location can serve as the unmanned vehicles waiting area such as a parking area and/or facility, see paragraph(s) 0131 and 0133)
at least one merchandise collection point. (Paragraph(s) 0191 and 0196)(Yu et al. teaches a sender’s designated location, which, the sender’s designated location can be a business entity such as a retail business (i.e., merchandise collection point), see paragraph 0191. Yu et al., further, teaches that the sender’s designated location is where the unmanned vehicle is able to collect the item(s), see paragraph 0196)

a network that connects the plurality of unmanned delivery vehicles, the vehicle waiting area, merchandise collection point, and the management center to one another. (Paragraph(s) 0072-0073 and  0131)(Yu et al. teaches that the operations hub, vehicles, and other retail facilities can communicate with each other through wired or wireless communication devices. Yu et al., also, teaches that the customer or recipient (sending and receiving) can be performed by the operations hub such as through the wired or wireless communication devices.  Examiner, respectfully, notes that the waiting area can be a distribution facility and the merchandise collection point can be sender’s (e.g., sending) customer location)
wherein:
address. (Paragraph 0132 and 0136)(Yu et al. teaches that a waiting area closest to the delivery destination can be selected)
select an unmanned delivery vehicle that is on standby at the selected  vehicle waiting area or is traveling. (Paragraph 0188-0189)(Yu et al. teaches that one or more unmanned ground vehicles can be assigned to a request. Yu et al., further, teaches that the selected may be idle or traveling. The selected vehicle may be parked at a temporary waiting area (i.e., standby) or in transit such as returning to the home base, going to a waiting area, finishing a delivery job and/or roaming (i.e., traveling). Examiner, respectfully, notes that the delivery vehicle selected only has to be from one of (1) the selected vehicle waiting area OR (2) traveling, thus the above paragraphs teach this limitation of selecting an unmanned vehicle while traveling and idle (i.e., standby))
transmit a product delivery information, including therespectfully, notes that the request can be made through a website, see paragraph 0193)
the unmanned delivery vehicle comprises: a running unit; a control unit configured to control the running unit to travel to the merchandise collection point selected based on the product delivery information. (Paragraph(s) 0029, 0066, 0090, 0196, and 0198)(Yu et al. teaches that the unmanned vehicle contains a navigation system (i.e., running unit). The unmanned vehicle also contains a vehicle control system (i.e., control unit) that includes the navigation system for autonomously driving the vehicle to specific coordinates, landmarks, or street address. Yu et al., also, teaches that the unmanned vehicle travels to the sender’s designated location (i.e., merchandise collection point), which, the vehicle will be loaded with the item(s). After the vehicle is loaded with the item(s) then the vehicle will proceed to the recipient’s location (i.e., delivery address). Examiner, respectfully, notes that the delivery vehicle can travel to the locations in an autonomous manner)
a housing that can house the ordered item. (Paragraph(s) 0011 and 0090)(Yu et al. teaches the unmanned vehicle has one or more compartments for holding delivery cargo and purchased items (i.e., ordered item)) 
the unmanned delivery vehicle is configured to autonomously travel to the merchandise collection point contained in the product delivery information, load the ordered item at the merchandise collection point, and the autonomously travel to the delivery address. (Paragraph(s) 0196 and 0198)(Yu et al. teaches that the unmanned vehicle travels to the sender’s designated location (i.e., merchandise collection point), which, the vehicle will be loaded with the item(s). After the vehicle is loaded with the item(s) then the vehicle will proceed to the recipient’s location (i.e., delivery address). Examiners, respectfully, notes that the delivery vehicle can travel to the locations in an autonomous manner)
wherein
the unmanned delivery vehicle is configured to notify the user of the arrival or expected time of arrival at the time or before arrival at the delivery address. (Paragraph(s) 0141, 0196, and 0198)(Yu et al., teaches that the unmanned vehicle, traveling to both the sender’s designated location and the recipient’s location, can send to the recipient and sender a notification that the vehicle has arrived at the location (i.e., user of the arrival) and/or the vehicle is on its way (i.e., expected time of arrival))
wait for the check for the ordered item by the user and delivery. (Paragraph(s) 0142 and 0198-0199)(Yu et al. teaches that when a recipient enters the correct access code, the cargo door is unlocked. The recipient picks-up the package and closes the cargo door and the recipient can press a button on the unmanned vehicle indicating that the package delivery is complete (i.e., check). Based on BRI, applicant provides that the checking information can include applicants paragraph(s) 0039 and 0042. In paragraph 0039 recites “the user 70 takes out the ordered item 71c from the housing 83 in step A22, the control unit 82 of the unmanned delivery vehicle 80 detects the opening and vacancy of the housing 83 in step A23, and closes the housing 83, judging that delivery of the ordered item 71c has been completed,” which is taught by the recipient picking up the package and closing the cargo door. Furthermore, applicant provides that the check can be as in paragraph 0042 that recites “…user 70 enters the user authentication key 73 to the control unit 82 of the unmanned delivery vehicle 80 that has arrived at the delivery address 71d…,” which is taught also by the recipient entering an access code to access the package thus Yu et al.  teaches waiting for the check for the ordered item by the user and delivery)
autonomously travel to a position of any vehicle waiting area or the next delivery address instructed by the management center after the check for the ordered item by the user and delivery are completed. (Paragraph(s)  0066, 0142, and 0198-0199)(Yu et al. teaches that the vehicle will wait for the recipient to remove the container from the vehicle and unpack the container and then return the container back to the vehicle compartment (i.e., delivery). After the vehicle has made the delivery then the vehicle can return to home base facility, to another recipient location, back to the senders designated location for pickup of another item, another sender designated location, and/or back to the waiting area. Yu et al., also, teaches that the recipient can enter a correct access code, which, will unlock the access door for the recipient to remove the package. After the package has been removed and the access door is closed then the unmanned vehicle will make another delivery (i.e., next delivery address) or return to the waiting area (i.e., any vehicle waiting area). Examiner, further, notes that the system will require the customer to make an electronic payment in order to unlock the cargo compartment of the vehicle prior to accessing the delivery item, see paragraph 0066)
	With respect to the above limitations: while Yu et al. teaches an multiple autonomous vehicles that can wait a designated location and upon receiving a delivery request the selected vehicle will travel to the sellers location for loading the item into the vehicles compartment and then delivering the item to the recipient. Yu et al., also, teaches that the vehicle can receive a payment for the delivery of the item and notify the recipient of the arrival of the vehicle with the package. However, Yu et al., doesn’t explicitly teach that the warehouse will manage the inventory, status of the vehicles, and the waiting locations, which, the warehouse and the waiting locations will be selected based on the ordered item and delivery address. Yu et al., also, doesn’t explicitly teach that the delivery request that contains the vehicle, delivery address, and collection point information to a vehicle and the warehouse.   
	But, Studnicka in the analogous art of autonomous delivery, teaches 
a management center that manages the inventory status of individual pieces of goods at the each merchandise collection point as well as the state of the individual unmanned delivery vehicles. (Paragraph 0050)(Studnicka teaches multiple warehouse locations that contain inventory database, which, the system is able to determine the warehouses that have the items ordered (i.e., inventory status). Studnicka, also, teaches that the warehouses can determine the availability of UAV’s within the warehouse. Examiner, respectfully, notes that the UAV can include non-aerial unmanned vehicles such as driverless cars, see paragraph 0091) 
the management center is configured to select, based on a product order information including an ordered item from a user and a delivery address, a merchandise collection point for delivering the ordered item in accordance with the inventory status of the ordered item and a location of the delivery address. (Paragraph 0050)(Studnicka teaches a system that is able to determine the location from which the shipment will originate. The system will be able to select a warehouse (i.e., merchandise collection point) based on the inventory, destination location closest (i.e., delivery address), inventory size, unmanned vehicle availability at the warehouse, and based on the item that is ordered by the customer (i.e., ordered item))
	It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify the system of determining an unmanned vehicle to deliver a package after loading the package at a sellers location, which, the unmanned vehicle will then delivery the item to the recipient location of Yu et al., by incorporating the teachings of a warehouse determining the inventory and availability of unmanned vehicles, which, the warehouse will be selected based on the item ordered and the delivery address of the recipient of Studnicka, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve unmanned vehicle package delivery by making sure the unmanned vehicle can conserve energy by traveling to the closest warehouse. (Studnicka: Paragraph(s) 0050 and 0067)
	With respect to the above limitations: while Studnicka teaches a warehouse that can be selected based on a recipients order and the delivery destination. The warehouse will also be able to determine the available inventory and vehicles. However, Yu et al. and Studnicka, do not explicitly teach the warehouse will manage the waiting locations, which, the waiting locations will be selected based on the ordered item and delivery address. Yu et al. and Studnicka, also, do not explicitly teach that the delivery request that contains the vehicle, delivery address, and collection point information to a vehicle and the warehouse.   
	But, Kumada in the analogous art of delivery, teaches transmit including the merchandise collection point where the ordered item is to be picked up, the unmanned delivery vehicle to the unmanned delivery vehicle and the selected merchandise collection point via the network. (Paragraph(s) 0016-0017, 0022, 0027 and 0052)(Kumada teaches a delivery system that allows a user to input a delivery request, which, the delivery management center (i.e., merchandise collection point) and the delivery vehicle terminal will receive the request. The delivery request information can consist of item information warehouse code (i.e., merchandise collection point), and a vehicle-mounted terminal ID (i.e., delivery vehicle), and the destination name)
	It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify the system of determining an unmanned vehicle to deliver a package after loading the package at a sellers location, which, the unmanned vehicle will then delivery the item to the recipient location of Yu et al. and a warehouse determining the inventory and availability of unmanned vehicles, which, the warehouse will be selected based on the item ordered and the delivery address of the recipient of Studnicka, by incorporating the teachings of sending a warehouse and delivery vehicle delivery request information that includes warehouse code(s), destination name, and vehicle terminal ID(s) of Kumada, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve delivery efficiency by helping to reduce work load on the order of the shipper and reduce order mistakes. (Kumada: Paragraph 0055)
	With respect to the above limitations: while Kumada teaches a delivery system that allows a user to input a delivery request, which, the request information includes merchandise point information and unmanned vehicle information. However, Yu et al., Studnicka, and Kumada, do not explicitly teach the warehouse will manage the waiting locations, which, the waiting locations will be selected based on the ordered item and delivery address.
	But, Jang in the analogous art of delivery, teaches 
a management center that manages unmanned delivery vehicles belonging to the vehicle waiting area. (Page 5, “…The delivery processing server can update the delivery waiting positions, which respectively position the delivery vehicles…,” and Page 6, “The database of the delivery processing server can store…,” )(Jang teaches the delivery processing server can store the number of deliver vehicles and the delivery waiting positions, which respectively position the delivery vehicles)
the management center is configured to select, based on a product order information including an ordered item from a user the vehicle waiting area for delivering the ordered item in accordance with the inventory status of the ordered item. (Page 2, “The database according to one embodiment stores delivery forecast…,”; Page  3, “delivery demands, the correlation, and “The delivery processing server according to one embodiment stores a waiting command,” Page 8, “Referring to Fig. 5 the delivery processing server…,” and “delivery processing server may generate a wait command…,”; Page 9, “are the correlations between P1…,” and Page 10,may be limited to a specific delivery item…,”)(Jang teaches delivery server that is able to determine optimized delivery waiting positions for the delivery vehicles. The server can determine a waiting position based on delivery forecast demands corresponding to delivery expected locations and specific delivery items. The server can then transmit the wait positions to the delivery vehicle terminal)
	It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify the system of determining an unmanned vehicle to deliver a package after loading the package at a sellers location, which, the unmanned vehicle will then delivery the item to the recipient location of Yu et al., a warehouse determining the inventory and availability of unmanned vehicles, which, the warehouse will be selected based on the item ordered and the delivery address of the recipient of Studnicka,  and a warehouse and delivery vehicle delivery request information that includes warehouse code(s), destination name, and vehicle terminal ID(s) of Kumada, by incorporating the teachings of a delivery server storing waiting position information that have respective delivery vehicles located and determining an optimized delivery waiting position based on the order item and a delivery location of Jang, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order improve the quality of delivery services. (Jang: Page 1, “As user demands related to delivery services grow….”)
	
	Regarding Claim 2, Yu et al./Studnicka/Kumada/Jang, teaches all the limitations as applied to Claim 1 and wherein 
the merchandise collection point is provided at two or more locations. (Paragraph(s) 0117, 0119, and 0124)(Yu et al. teaches at a distribution facility one or more packages are loaded onto an unmanned vehicle. Yu et al., further, teaches that two or more local distribution facilities can services a delivery zone with multiple delivery destinations. The delivery request can be received at the local distribution facility and the packages can be loaded onto an unmanned ground vehicle for delivery. Yu et al., further, teaches that the local distribution facilities can include retail stores and other businesses) 

	With respect to the above limitations: while Yu et al. teaches a multiple autonomous vehicles and multiple warehouses. Yu et al., also, teaches that the unmanned vehicle can wait at a designated location and upon receiving a delivery request the selected vehicle will travel to the sender’s location for loading the item into the vehicles compartment and then delivering the item to the recipient. Yu et al., also, teaches that the vehicle can receive a payment for the delivery of the item and notify the recipient of the arrival of the vehicle with the package. However, Yu et al., doesn’t explicitly teach that the warehouse will manage the inventory and status of the vehicles, which, the warehouse will be selected based on the ordered item and delivery address.   
	But, Studnicka in the analogous art of autonomous delivery, teaches the management center is configured to select a merchandise collection point where the ordered item is in stock based on each position of the unmanned delivery vehicle in charge of delivery, the selected merchandise collection point, and the delivery address so that delivery distance and delivery time become short. (Paragraph 0050)(Studnicka teaches a system that is able to determine the location from which the shipment will originate. The system will be able to select a warehouse (i.e., merchandise collection point) based on the inventory, destination location closest (i.e., delivery address), inventory size, and based on the item that is ordered by the customer is in available (i.e., ordered item is in stock). Studnicka, also, teaches that the system will select a UAV in a facility that is closest to the delivery location, see paragraph 0009. Examiner, respectfully, notes that the UAV can include non-aerial unmanned vehicles such as driverless cars, see paragraph 0091. Examiner, also, notes that the limitation “so that,” (emphasis added) is intended use language, therefore, as long as the prior art teaches the limitation “the management center is configured to select a merchandise collection point where the ordered item is in stock based on each position of the unmanned delivery vehicle in charge of delivery, the selected merchandise collection point, and the delivery address,” will meet the claim)
	It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify the system of determining an unmanned vehicle to deliver a package after loading the package at a sellers location, which, the unmanned vehicle will then delivery the item to the recipient location of Yu et al., by incorporating the teachings of a warehouse determining the inventory and availability of unmanned vehicles, which, the warehouse will be selected based on the inventory of the item ordered and the delivery address of the recipient of Studnicka, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve unmanned vehicle package delivery by making sure the unmanned vehicle can conserve energy by traveling to the closest warehouse. (Studnicka: Paragraph(s) 0050 and 0067)

	Regarding Claim 3, Yu et al./Studnicka/Kumada/Jang, teaches all the limitations as applied to Claim 1 and wherein 
the merchandise collection point is provided at two or more locations. (Paragraph(s) 0117, 0119,  and 0124)(Yu et al. teaches at a distribution facility one or more packages are loaded onto an unmanned vehicle. Yu et al., further, teaches that two or more local distribution facilities can services a delivery zone with multiple delivery destinations. The delivery request can be received at the local distribution facility and the packages can be loaded onto an unmanned ground vehicle for delivery. Yu et al., further, teaches that the local distribution facilities can include retail stores and other businesses) 
the management center is configured to select a vehicle waiting area where the unmanned delivery vehicle in charge of delivery is on standby based on each position of the vehicle waiting area to which the unmanned delivery vehicle in charge of delivery belongs, the selected merchandise collection point, and the delivery address so that delivery distance and delivery time become short. (Paragraph 0132 and 0136)(Yu et al. teaches that the system can select the closest predetermined waiting area. After the vehicle has made the delivery then the system will select the waiting area closest to the vehicle. Yu et al., also, teaches that the waiting areas can be located a short distance away from the delivery destinations so that the deliveries can be made on-demand such that the waiting area can be within a radius of 3 miles, 6 miles, and/or 10 miles (i.e., delivery distance and delivery time become short). Examiner, respectfully, notes that the  limitation “so that,” (emphasis added) is intended use language, therefore, as long as the prior art teaches the limitation “the management center is configured to select a vehicle waiting area where the unmanned delivery vehicle in charge of delivery is on standby based on each position of the vehicle waiting area to which the unmanned delivery vehicle in charge of delivery belongs, the selected merchandise collection point, and the delivery address,” will meet the claim. Examiner, also, notes that Yu et al. teaches the “so that delivery distance and delivery time become short,” when Yu et al. teaches waiting areas can be located a short distance away from the delivery destinations, see the above rejection)
	
	Regarding Claim 7, Yu et al./Studnicka/Kumada/Jang, teaches all the limitations as applied to Claim 1 and 
wherein the user creates the product order information by using a user terminal equipment. (Paragraph 0154)(Yu et al. teaches a user can make a purchase order by using a device via the internet)
transmit the product order information to the management center via the network. (Paragraph 0156)(Yu et al. teaches that the purchase order can be received by and/or transmitted to the local retail facility that services the customer)

	Regarding Claim 8, Yu et al./Studnicka/Kumada/Jang, teaches all the limitations as applied to Claim 1 and wherein a notification of arrival, or an expected time of arrival, of the unmanned delivery vehicle at the delivery address is made to a user terminal equipment of the user via the network. (Paragraph(s) 0073 and 0198)(Yu et al. teaches that the recipient can be notified that the unmanned vehicle has arrived. Yu et al., further, teaches that the communications with the user can be in the form of emails, text messages, and/or phone calls)

	Regarding Claim 9, Yu et al./Studnicka/Kumada/Jang, teaches all the limitations as applied to Claim 1 and wherein the unmanned delivery vehicle is configured to travel to a nearest vehicle waiting area or a vehicle waiting area that has a few unmanned delivery vehicles on standby after delivery is completed. (Paragraph(s) 0136 and 0199)(Yu et al. teaches that after the unmanned vehicle makes the delivery then the vehicle may travel to a waiting area, see paragraph 0199. Yu et al., further, teaches that closest waiting area will be selected for the unmanned vehicle after making the delivery, see paragraph 0136)

	Regarding Claim 20, Yu et al./Studnicka/Kumada/Jang, teaches all the limitations as applied to Claim 1 and 
wherein the unmanned delivery vehicle comprises a settlement unit for performing settlement for the ordered item. (Paragraph 0066)(Yu et al. teaches an electronic payment device that is equipped on the vehicle for unlocking or opening a cargo compartment)

	With respect to the above limitations: while Yu et al. teaches an autonomous vehicle that includes an electronic payment device. However, Yu et al., doesn’t explicitly teach that the payment for the item will be settled after the user checks the ordered item.
	But, Studnicka in the analogous art of autonomous delivery, teaches after check for the ordered item by the user, the payment for the ordered item is made at the settlement unit. (Paragraph(s) 0073-0074, 0080, and 0091); and (Claim 1)(Studnicka teaches that the user can request the package be delivered by the autonomous vehicle, which, evidence can be received such as photos of the user actually picking up the package and/or the recipient acknowledge delivery (i.e., check by the user). Studnicka, further, teaches  that the funds will then be released upon the confirmation that the user has accepted the package. Examiner, respectfully, notes that the autonomous vehicle is equipped with a point-of-sale device and the autonomous vehicle can include non-aerial unmanned vehicles)
	It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify the system of determining an unmanned vehicle to deliver a package, which, can receive funds through a payment device of Yu et al., by incorporating the teachings of an autonomous vehicle that is equipped with a point-of-sale device that can accept a payment from a user, which, the user will then be provided the opportunity to receive the package prior to the funds being transferred of Studnicka, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve unmanned vehicle package delivery by making sure the unmanned vehicle can conserve energy by traveling to the closest warehouse. (Studnicka: Paragraph(s) 0050 and 0067)

	Regarding Claim 21, Yu et al./Studnicka/Kumada/Jang, teaches all the limitations as applied to Claim 1 and wherein the merchandise collection point is a store for selling goods. (Paragraph(s) 0158 and 0162)(Yu et al. teaches that merchandise can be purchased from a retail store such as a supermarket (i.e., merchandise collection point)) 

	Regarding Claim 22, Yu et al./Studnicka/Kumada/Jang, teaches all the limitations as applied to Claim 1 and wherein the merchandise collection point is a warehouse for storing goods. (Paragraph(s) 0158, 0162, and 0183)(Yu et al. teaches that merchandise can be purchased from a retail store such as a warehouse store (i.e., merchandise collection point)) 
	Regarding Claim 23, Yu et al./Studnicka/Kumada/Jang, teaches all the limitations as applied to Claim 22 and wherein the warehouse is arranged dispersedly in response to the plurality of stores.  the merchandise collection point is a warehouse for storing goods. (Paragraph(s) 0183  and 0209)(Yu et al. teaches that home base facilities that can include grocery store, supermarket, warehouse stores, etc. are within a 9 mile radius of at least one other home base and in some cases 3 or 6 miles (i.e., arranged dispersedly). Examiner, respectfully, notes these stores are scattered over a certain area or range)

	Regarding Claim 24, Yu et al./Studnicka/Kumada/Jang, teaches all the limitations as applied to Claim 1 and wherein the unmanned delivery vehicle returns to the vehicle waiting area to which it belongs after delivery is complete. (Paragraph 0005)(Yu et al. teaches that the vehicle is able to return to the same waiting area (i.e., which it belongs) after the package is delivered at the recipient’s delivery location)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2017/0308098) in view of Studnicka (US 2017/0286892) and Kumada (JP 2002207798 A) and Jang (KR20180016926A), as applied to Claim 1, and further in view of Kim et al. (US 2016/0055605).
Regarding Claim 4, Yu et al./Studnicka/Kumada/Jang, teaches all the limitations as applied to Claim 1 and when no unmanned delivery vehicle is available in one vehicle waiting area
With respect to the above limitations: while Yu et al. teaches determining a waiting area that is within a close distance from other waiting areas and areas that are not available. Yu et al., further, teaches that the waiting area can consist of a facility that consist of other vehicles and/or no waiting vehicles such as a parking lot. The system will then assign a waiting area to the autonomous vehicle that is closer to the senders designated location. However, Yu et al., Studnicka, Kumada, and Jang do not explicitly teach that the system can compare times of unmanned delivery vehicles from other vehicles to deliver an item the earliest. 
But, Kim et al. in the analogous art of transport services, teaches by comparing the waiting time and delivery time earliest with the delivery time of unmanned delivery vehicles in other vehicle waiting areas. (Paragraph(s) 0041-0042)(Kim et al. teaches a system that can determine ETA’s for delivery vehicles. The system will determine individual vehicle ETA’s for each of the set of drivers based on the current location of the drivers and a specified location point. Kim et al., further, teaches that once the ETA’s are determined the system can identify the vehicle with the shortest or smallest ETA as compared to the other individual vehicle ETAs of the set of drivers) 
	It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify the system of determining an unmanned vehicle to deliver a package after loading the package at a sellers location, which, the unmanned vehicle will then delivery the item to the recipient location of Yu et al., a warehouse determining the inventory and availability of unmanned vehicles, which, the warehouse will be selected based on the item ordered and the delivery address of the recipient of Studnicka, a system for managing delivery of Kumada, and a delivery server storing waiting position information that have respective delivery vehicles located and determining an optimized delivery waiting position based on the order item and a delivery location of Jang, by incorporating the teachings of determining vehicles to deliver a package at a location based on the comparison of the ETA’s for all the vehicles within the fleet of Kim et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve delivery by reducing the overall wait times for customers to receive their packages. (Kim et al. Paragraph 0013)

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2017/0308098) in view of Studnicka (US 2017/0286892) and Kumada (JP 2002207798 A) and Jang (KR20180016926A), as applied to Claim 1, and further in view of Brady et al. (US 2018/0024554).
	Regarding Claim 5, Yu et al./Studnicka/Kumada/Jang, teaches all the limitations as applied to Claim 1 and
wherein the housing of the unmanned delivery vehicle comprises a plurality of separate housing boxes. (Paragraph(s) 0090 and 0092)(Yu et al. teaches that the unmanned vehicle contains one or more compartments for holding delivery cargo. Yu et al., further, teaches that the cargo compartments can be separate and individually accessible, see paragraph 0092)
given an instruction from the management center during traveling. (Paragraph(s) 0189 and 0196)(Yu et al. teaches a selected vehicle can be traveling, which, a command will be sent to the selected vehicle to then travel to the sender to pickup the items. Examiner, respectfully, notes that the operations hub will send commands to the vehicles to perform various operations, see paragraph 0072)
the unmanned delivery vehicle 
	With respect to the above limitations: while Yu et al. teaches an autonomous delivery vehicle that includes one or more compartments for holding cargo, which, the vehicle is able to be loaded with items from an recipient and/or sellers location. However, Yu et al., Studnicka, Kumada, and Jang, do not explicitly teach that the vehicles compartment is empty. 
	But, Brady et al. in the analogous art of autonomous vehicle delivery, teaches, unmanned delivery vehicle having an empty housing box. (Paragraph(s) 0033 and 0048)(Brady et al. teaches an autonomous vehicle is able to determine whether the storage compartment is empty or includes items. The autonomous vehicles is able to receive items from multiple sources, where the items from each source is placed in an empty storage compartment of the vehicle)
	It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify the system of determining an unmanned vehicle to deliver a package after loading the package at a sellers location, which, the unmanned vehicle contains a delivery compartment for storing the items of Yu et al., a delivery vehicle that contains a compartment for packages of Studnicka, a system for managing delivery by a delivery vehicle of Kumada, and a delivery server storing waiting position information that have respective delivery vehicles located and determining an optimized delivery waiting position based on the order item and a delivery location of Jang, by incorporating the teachings of delivering an item to the delivery vehicles compartment when it is empty of Brady et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve delivery by making the delivery faster and more efficient since the delivery compartments will be less packed with other customer orders. (Brady et al.: Paragraph 0002)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2017/0308098) in view of Studnicka (US 2017/0286892) and Kumada (JP 2002207798 A) and Jang (KR20180016926A), as applied to Claim 1, and further in view of Curran et al. (US 7,711,600).
	Regarding Claim 6, Yu et al./Studnicka/Kumada/Jang, teaches all the limitations as applied to Claim 1 and 
wherein the merchandise collection point is a store for selling goods. (Paragraph(s) 0011 and 0119)(Yu et al. teaches that the local distribution facilities can include different type of businesses such as a retail stores that consist of grocery store, supermarket, warehouse store, department store, convenience store, drug or pharmacy store, and walk-in retail stores (i.e., store for selling goods))

	With respect to the above limitations: while Yu et al. teaches local distribution facility can include retail stores that sell goods such as walk-in stores. However, Yu et al./Studnicka/Kumada/Jang, do not explicitly teach that the user is able to place an order at the store, which, the order will then be transmitted to the store network. 
	But, Curran et al. in the analogues art of in-store purchasing for the delivery of an item, teaches in response to an order placed by the user at the store, a store terminal equipment is configured to create the product order information for the item ordered by the user, and transmit the product order information to the management center via the network. (Column 4, Lines 66-67); and (Column 5, Lines 1-2 and 29-45) teaches a customer is able to place an order for a product via an in-store self-service terminal. Once the shopper has completed the order then the shipping information and the selected product information will be communicated to the store’s back-office system and to the retailer’s fulfillment system (i.e., management center) via a wired or wireless network. Examiner, respectfully, notes that the shopper can select to either pick-up the items or have the items delivered, see Column 5, Lines 48-56)
	It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify the system of having local distribution facilities for purchasing items that can include walk-in stores of Yu et al., a warehouse determining the inventory and availability of unmanned vehicles, which, the warehouse will be selected based on the item ordered of Studnicka, a warehouse and delivery vehicle for receiving delivery request information of Kumada, and a delivery server storing waiting position information that have respective delivery vehicles located and determining an optimized delivery waiting position based on the order item and a delivery location of Jang, by incorporating the teachings of having a customer to place an order inside a store, which, the store will provide the order to the retailers back end system that can include a warehouse of Curran et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve a shoppers experience by making it easier for the shopper to place orders with no assistance from store representatives by using a self-service device located in the store. (Curran et al.: Column 3, Lines 49-53 and Column 5, Lines 5-8)

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2017/0308098) in view of Studnicka (US 2017/0286892) and Kumada (JP 2002207798 A) and Jang (KR20180016926A), as applied to Claim 1, and further in view of Cantrell et al. (US 2019/0311343).
	Regarding Claim 18, Yu et al./Studnicka/Kumada/Jang, teaches all the limitations as applied to Claim 1 and 
wherein the system is provided with a  network that is connected to the management center. (Paragraph(s) 0072-0073)(Yu et al. teaches that the operations hub, vehicles, and facilities can communicate with each other through wired or wireless communication devices)

	With respect to the above limitations: while Yu et al. teaches an operations hub, autonomous vehicles, and other facilities that are able to communicate with each through a wired or wireless network. However, Yu et al., Studnicka, Kumada, and Jang, do not explicitly teach a specific network that is configured to record order information. 
	But, Cantrell et al. in the analogous art of purchasing products, the specific network is configured to record specific pieces of information ranging from placement of an order of goods to delivery by associating them with one another. (Paragraph(s) 0018-0019, 0020, 0032, and 0069)(Cantrell et al. teaches a digital ledger that stores plurality of digital records for purchases (i.e., placement of an order of goods) and ownership transfers customers purchases of an item. The digital ledger includes a database for storing the ownership records within nodes of the ledger associated with the plurality of customers, which, such databased includes a distributed blockchain database that allows these records to be shared between multiple POS systems). Also, the blockchain is able to store delivery records (i.e., delivery) within the blockchain, see paragraph(s) 0069. Examiner, further, notes that the distributed digital ledgers can be communicated through nodes over a network (i.e., specific network), which, the ledgers are stored in a blockchain database, see paragraph 0025)
	It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify the system that is able to communicate over a network of Yu et al., delivery system that includes a network for communicating of Studnicka, a warehouse and delivery vehicle for receiving delivery request information over a network of Kumada, and a delivery server storing waiting position information that have respective delivery vehicles located and determining an optimized delivery waiting position based on the order item and a delivery location of Jang, by incorporating the teachings of storing customer purchases on a digital ledger, which, includes a blockchain database that is able to transfer this ledger over a network to various entities of Cantrell et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent unauthorized modifications to a delivery record which will then provide confidence in the authenticity and accuracy of the delivery record stored in the blockchain. (Cantrell et al.: Paragraph 0070)

	Regarding Claim 19, Yu et al./Studnicka/Kumada/Jang, teaches all the limitations as applied to Claim 18. 
	However, Yu et al./Studnicka/Kumada/Jang, do not explicitly teach wherein the specific network is a blockchain network
	But, Cantrell et al. in the analogous art of storing records in a blockchain, teaches wherein the specific network is a blockchain network. (Paragraph(s) 0018 and 0019 and 0069); and (Fig. 1, 110)(teaches communicating over a network via a distributed digital ledger and delivery records can be stored within a blockchain nodes (i.e., specific network). The distributed digital ledger consist of a distributed database such as a blockchain database)
	It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify the system that is able to communicate over a network of Yu et al., delivery system that includes a network for communicating of Studnicka, a warehouse and delivery vehicle for receiving delivery request information over a network of Kumada, and a delivery server storing waiting position information that have respective delivery vehicles located and determining an optimized delivery waiting position based on the order item and a delivery location of Jang, by incorporating the teachings of storing customer purchases on a digital ledger, which, includes a blockchain database that is able to transfer this ledger over a network to various entities of Cantrell et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent unauthorized modifications to a delivery record which will then provide confidence in the authenticity and accuracy of the delivery record stored in the blockchain. (Cantrell et al.: Paragraph 0070)

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2017/0308098) in view of Studnicka (US 2017/0286892) and Kumada (JP 2002207798 A) and Jang (KR20180016926A), as applied to Claim 1, and further in view of Ford (US 2018/0060813).
Regarding Claim 25, Yu et al./Studnicka/Kumada/Jang, teaches all the limitations as applied to Claim 1.
However, Yu et al./Studnicka/Kumada/Jang, do not explicitly teach wherein the unmanned delivery vehicle does not belong to a specific vehicle waiting area and travels to the nearest vehicle waiting area or the vehicle waiting area having the least amount of unmanned delivery vehicles on standby after delivery is complete.
But, Ford in the analogous art of Delivery, teaches wherein the unmanned delivery vehicle does not belong to a specific vehicle waiting area and travels to the nearest vehicle waiting area or the vehicle waiting area having the least amount of unmanned delivery vehicles on standby after delivery is complete. (Paragraph 0012)(Ford teaches In response to receiving valid lading information, which, include instructions for directing a delivery vehicle to a designated location, such as an unloading/loading area. Ford, further, teaches a waiting area may be selected by the server that’s not available. Rather than sending the delivery vehicle to an unavailable unloading/loading area the server may direct the delivery vehicle to a waiting area where the delivery vehicle will wait until again instructed by the secure facility server to proceed to the unloading / loading area)
	It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify the system that is able to communicate over a network of Yu et al., delivery system that includes a network for communicating of Studnicka, a warehouse and delivery vehicle for receiving delivery request information over a network of Kumada, and a delivery server storing waiting position information that have respective delivery vehicles located and determining an optimized delivery waiting position based on the order item and a delivery location of Jang, by incorporating the teachings of directing an autonomous vehicle to an available waiting area when the autonomous vehicle area is not allowed of Ford , with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help reduce congestion in the secure facility. (Ford: Paragraph 0012)
Claim(s) 10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2017/0308098) in view of Studnicka (US 2017/0286892) and Kumada (JP 2002207798 A) and Jang (KR20180016926A), as applied to Claim 1, and further in view of Ferguson et al. (US 2019/0033868) and further in view of Okada (JP 2009120317A) and further in view of High et al. (US 2017/0200115). 
	Regarding Claim 10, Yu et al./Studnicka/Kumada/Jang, teaches all the limitations as applied to Claim 1.
	However, Yu et al./Studnicka/Kumada/Jang, do not explicitly teach
wherein the merchandise collection point is an automatic product collection point for automatically picking a piece of goods ordered by a user. 
wherein
the unmanned delivery vehicle for loading the ordered item picked from a merchandise rack of the automatic product collection point via a transfer means is arranged adjacent to the transfer means.
the ordered item is provided with unique identification information.
an identification means for identifying the identification information of the ordered item is provided adjacent to a conveyance route of the ordered item.
the identification means is configured to identify the identification information of the ordered item to judge whether the ordered item is the one that should be loaded onto the unmanned delivery vehicle or not.  
	But, Ferguson et al. in the analogous art of Autonomous delivery, teaches 
wherein the merchandise collection point is an automatic product collection point for automatically picking a piece of goods ordered by a user. (Paragraph 0144)(Ferguson et al. teaches a robotic arm that is able to move items into and out of the autonomous vehicle that were ordered by a customer. Examiner, notes, that the robotic arm can be within a warehouse or facility environment (i.e., merchandise collection point)) 
wherein
the unmanned delivery vehicle for loading the ordered item picked from a merchandise rack of the automatic product collection point via a transfer means. (Paragraph 0144)(Ferguson et al. teaches an autonomous loading of items to the autonomous vehicle via a robotic arm, which, the items will be picked off a conveyor belt (i.e., transfer means)) 
the ordered item is provided with unique identification information. (Paragraph 0136)(Ferguson et al. teaches that each of the items can include a barcode (i.e., unique identification information))
an identification means for identifying the identification information of the ordered item is provided adjacent to a conveyance route of the ordered item. (Paragraph 0140 and 0144); and (Fig. 15, 506 and 508)(Ferguson et al. teaches that a warehouse or facility that includes a conveyor belt and a robotic arm. Ferguson et al., further, teaches that the robotic arm of the warehouse or facility can include an imaging device secured to the arm, which, can be used to identify items or identify available space. Examiner, respectfully, notes that the arm/camera is close/nearby the conveyor system, which, the device can be secured onto the conveyor, see paragraph 0140) 
judge whether the ordered item is the one that should be loaded onto the unmanned delivery vehicle or not. (Paragraph(s) 0144-0145)(Ferguson et al. teaches that the system can authenticate a loading operation with the transfer confirmation system. The system can authenticate/verify the customer order, which, the system can determine that the autonomous vehicle is the correct vehicle to receive the customer items of the loading operation. Examiner, respectfully, notes that the imaging device on the robotic arm can be used to identify the items)
	It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify the system of determining an unmanned vehicle to deliver a package after loading the package at a sellers location, which, the unmanned vehicle will then delivery the item to the recipient location of Yu et al., a warehouse determining the inventory and availability of unmanned vehicles, which, the warehouse will be selected based on the item ordered and the delivery address of the recipient of Studnicka,  a warehouse and delivery vehicle delivery request information that includes warehouse code(s), destination name, and vehicle terminal ID(s) of Kumada, and a delivery server storing waiting position information that have respective delivery vehicles located and determining an optimized delivery waiting position based on the order item and a delivery location of Jang, by incorporating the teachings of an automated warehouse that is able to transfer packages to and from an unmanned vehicle, which, the system is able to determine an item that should be loaded on the unmanned vehicle of Ferguson et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order improve the efficiency and effectiveness of autonomous delivery operations. (Ferguson et al.: Paragraph 0004)
	With respect to the above limitations: while Ferguson et al. teaches an automated warehouse that is able to transfer packages to and from an unmanned vehicle. The vehicle and the warehouse contain imaging camera for identifying packages, which, the packages contain barcodes. However, Yu et al./Studnicka/Kumada/Jang/Ferguson et al., do not explicitly teach a rack in the warehouse is adjacent from a conveyor belt. Yu et al./Studnicka/Kumada/Jang/Ferguson et al., also, do not explicitly teach determining if ordered items should be loaded onto the unmanned delivery vehicle. 
	But, Okada in the analogous art of an automated warehouse, teaches merchandise rack of the automatic product collection point via a transfer means is arranged adjacent to the transfer means. (Paragraph(s) 0020 and 0024); and (Fig. 1, 8, 9, 13)(Okada teaches an automated warehouse that includes conveyor(s) and storage shelves (i.e., merchandise rack(s) that are right next to each other)
	It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify the unmanned vehicle will then delivery the item to the recipient location of Yu et al., a warehouse determining the inventory and availability of unmanned vehicles, which, the warehouse will be selected based on the item ordered and the delivery address of the recipient of Studnicka,  a warehouse and delivery vehicle delivery request information that includes warehouse code(s), destination name, and vehicle terminal ID(s) of Kumada, a delivery server storing waiting position information that have respective delivery vehicles located and determining an optimized delivery waiting position based on the order item and a delivery location of Jang, and an automated warehouse that contains an automatic arm that is used to load and unload an autonomous vehicle, which, the arm is able to identify packages based on the packages barcode(s) of Ferguson et al., by incorporating the teachings of an automated warehouse that contains a conveyor and storage shelves that are next to each other of Okada, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve the efficiency of warehousing and delivery by loading and unloading loads from a shelf to a conveyor system. (Okada: Paragraph 0017)
	With respect to the above limitations: while Okada teaches an automated warehouse that includes shelves and conveyor system next to each other. However, Yu et al./Studnicka/Kumada/Jang/Ferguson et al./Okada, do not explicitly teach determining if ordered items should be loaded onto the unmanned delivery vehicle. 
	But, High et al. in the analogous art of verifying delivery product is being loaded in the correct vehicle, teaches identification means is configured to identify the identification information of the ordered item to judge. (Paragraph(s) 0042 and 0073)(High et al. teaches a system that can receive a delivery vehicle ID and a delivery bin ID, which, the system will then be able to verify that the delivery bin is intended to be placed into the delivery vehicle OHMD system that uses a camera to identify a delivery bin identifier and the product orders to be delivered)
	It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify the unmanned vehicle will then delivery the item to the recipient location of Yu et al., a warehouse determining the inventory and availability of unmanned vehicles, which, the warehouse will be selected based on the item ordered and the delivery address of the recipient of Studnicka,  a warehouse and delivery vehicle delivery request information that includes warehouse code(s), destination name, and vehicle terminal ID(s) of Kumada, a delivery server storing waiting position information that have respective delivery vehicles located and determining an optimized delivery waiting position based on the order item and a delivery location of Jang, an automated warehouse that contains an automatic arm that is used to load and unload an autonomous vehicle, which, the arm is able to identify packages based on the packages barcode(s) of Ferguson et al., and an automated warehouse that contains a conveyor and storage shelves that are next to each other of Okada, by incorporating the teachings of determining if a package should be loaded into a delivery vehicle based on comparing the vehicle and package identifiers of High et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to accurately confirm if the package is loaded on the correct delivery vehicle. (High et al.: Paragraph 0059)

	Regarding Claim 12, Yu et al./Studnicka/Kumada/Jang/Ferguson et al./Okada/High et al., teaches all the limitations as applied to Claim 10.
	However, Yu et al./Studnicka/Kumada/Jung, do not explicitly teach
wherein the transfer means comprises: a transfer rack that can be placed at a position relative to the loading position adjacent to an opening of the housing of the unmanned delivery vehicle. 
a loading member for pressing the ordered item into the housing of the unmanned delivery vehicle at the loading position. 
	But, Ferguson et al. in the analogous art of autonomous delivery, teaches 
wherein the transfer means comprises: a transfer rack that can be placed at a position relative to the loading position adjacent to an opening of the housing of the unmanned delivery vehicle. (Fig. 15, 504 and 506)(Ferguson et al. teaches a conveyor belt table that is positioned next to the vehicle compartment door opening)
a loading member for pressing the ordered item into the housing of the unmanned delivery vehicle at the loading position. (Paragraph(s) 0144-0145)(Ferguson et al. teaches a robotic arm for moving the items into the autonomous robot vehicle, which, the arm can identify available space within the module for the item and move the item to the available space)
	It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify the system of determining an unmanned vehicle to deliver a package after loading the package at a sellers location, which, the unmanned vehicle will then delivery the item to the recipient location of Yu et al., a warehouse determining the inventory and availability of unmanned vehicles, which, the warehouse will be selected based on the item ordered and the delivery address of the recipient of Studnicka,  a warehouse and delivery vehicle delivery request information that includes warehouse code(s), destination name, and vehicle terminal ID(s) of Kumada, and a delivery server storing waiting position information that have respective delivery vehicles located and determining an optimized delivery waiting position based on the order item and a delivery location of Jang, by incorporating the teachings of an automated warehouse that is able to transfer packages to and from an unmanned vehicle using a conveyor belt and a robotic arm of Ferguson et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order improve the efficiency and effectiveness of autonomous delivery operations. (Ferguson et al.: Paragraph 0004)

	Regarding Claim 13, Yu et al./Studnicka/Kumada/Jang/Ferguson et al./Okada/High et al., teaches all the limitations as applied to Claim 10.
	However, Yu et al./Studnicka/Kumada/Jang, do not explicitly teach
the identification information is an identification display attached to the surface of the item. 
the identification means comprises: an imaging means for imaging the identification display of the ordered item.
an image processing unit for extracting the identification display based on the image data taken by the imaging means. 
comparing the item with the product delivery information based on the identification display extracted by the image processing unit.
	But, Ferguson et al. in the analogous art autonomous delivery, teaches  
the identification information is an identification display attached to the surface of the item . (Paragraph 0136)(Ferguson et al. teaches that the items contain barcodes and imaging information includes an image of the barcode)
the identification means comprises: an imaging means for imaging the identification display of the ordered item. (Paragraph 0136)(Ferguson et al. teaches an imaging device that can use one or more cameras to generate an image of the contents)
an image processing unit for extracting the identification display based on the image data taken by the imaging means. (Paragraph 0136); and (Claim 7)(Ferguson et al. teaches that the camera can be used to capture visual information of the items, such as taking an image of the items barcode) 
based on the identification display extracted by the image processing unit. (Paragraph(s) 0136 and 0145)(Ferguson et al. teaches a processor that can process the imaging information that was taken from a camera in order to distinguish and identify the items, which, each item can include a barcode, such as a one-dimensional or two-dimensional barcodes to identify the items. the system can authenticate a loading operation based on a customer identifier and if the compartment is assigned to the customer then the vehicle will open the access door for receiving the item) 
	It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify the system of determining an unmanned vehicle to deliver a package after loading the package at a sellers location, which, the unmanned vehicle will then delivery the item to the recipient location of Yu et al., a warehouse determining the inventory and availability of unmanned vehicles, which, the warehouse will be selected based on the item ordered and the delivery address of the recipient of Studnicka,  a warehouse and delivery vehicle delivery request information that includes warehouse code(s), destination name, and vehicle terminal ID(s) of Kumada, and a delivery server storing waiting position information that have respective delivery vehicles located and determining an optimized delivery waiting position based on the order item and a delivery location of Jang, by incorporating the teachings of an automated warehouse that includes an imaging device for extracting item information of Ferguson et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order improve the efficiency and effectiveness of autonomous delivery operations. (Ferguson et al.: Paragraph 0004)
	With respect to the above limitations: while Ferguson et al. teaches an imaging device and a processor for distinguishing the items based on the images of the item barcodes. However, Yu et al./ Studnicka/Kumada/Jang/Ferguson et al./Okada, do not explicitly teach judging if the item is the one that should be loaded onto the vehicle by comparing the item with product delivery information.
	But, High et al. in the analogous art of verifying delivery product is being loaded in the correct vehicle, teaches comparing the item with the product delivery information based on the identification display extracted by the image processing unit. (Paragraph(s) 0042 and 0073)(High et al. teaches a system that can evaluate the delivery bin identifier (i.e., item) and the product orders to be delivered by the identified delivery vehicle (i.e., product delivery information), which, the system will then be able to verify that the delivery bin is intended to be placed into the delivery vehicle OHMD system that uses a camera to identify a delivery bin identifier and the product orders to be delivered)
	It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify the system of the unmanned vehicle will then delivery the item to the recipient location of Yu et al., a warehouse determining the inventory and availability of unmanned vehicles, which, the warehouse will be selected based on the item ordered and the delivery address of the recipient of Studnicka,  a warehouse and delivery vehicle delivery request information that includes warehouse code(s), destination name, and vehicle terminal ID(s) of Kumada, a delivery server storing waiting position information that have respective delivery vehicles located and determining an optimized delivery waiting position based on the order item and a delivery location of Jang, an automated warehouse that contains an automatic arm that is used to load and unload an autonomous vehicle, which, the arm is able to identify packages based on the packages barcode(s) of Ferguson et al., and an automated warehouse that contains a conveyor and storage shelves that are next to each other of Okada, by incorporating the teachings of evaluating the delivery bin identifier and the delivery orders for the delivery vehicle in order to determine if the item should be loaded onto the vehicle of High et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to accurately confirm if the package is loaded on the correct delivery vehicle. (High et al.: Paragraph 0059)

	Regarding Claim 14, Yu et al./Studnicka/Kumada/Jang/Ferguson et al./Okada/High et al., teaches all the limitations as applied to Claim 13.
	However, Yu et al./Studnicka/Kumada/Jang, do not explicitly teach wherein the imaging means of the identification means is arranged within the housing so as to take an image of the identification display of the ordered item to be loaded onto the housing of the unmanned delivery vehicle.
	But,  Ferguson et al. in the analogous art of autonomous delivery, teaches wherein the imaging means of the identification means is arranged within the housing so as to take an image of the identification display of the ordered item to be loaded onto the housing of the unmanned delivery vehicle. (Paragraph 0136)(Ferguson et al. teaches an imaging device such as a camera that can capture visual information of the compartment by taking images of the items barcodes. Examiner, respectfully, notes that the limitation “so as to,” (emphasis added) is intended use language, therefore, as long as the prior art teaches the limitation “wherein the imaging means of the identification means is arranged within the housing,” will meet the claim)
	It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify the system of determining an unmanned vehicle to deliver a package after loading the package at a sellers location, which, the unmanned vehicle will then delivery the item to the recipient location of Yu et al., a warehouse determining the inventory and availability of unmanned vehicles, which, the warehouse will be selected based on the item ordered and the delivery address of the recipient of Studnicka,  a warehouse and delivery vehicle delivery request information that includes warehouse code(s), destination name, and vehicle terminal ID(s) of Kumada, and a delivery server storing waiting position information that have respective delivery vehicles located and determining an optimized delivery waiting position based on the order item and a delivery location of Jang, by incorporating the teachings of an using a camera to capture visual information of items of Ferguson et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order improve the efficiency and effectiveness of autonomous delivery operations. (Ferguson et al.: Paragraph 0004)

	Regarding Claim 15, Yu et al./Studnicka/Kumada/Jang/Ferguson et al./Okada/High et al., teaches all the limitations as applied to Claim 13.
	However, Yu et al./Studnicka/Kumada/Jang, do not explicitly teach wherein the imaging means of the identification means is arranged adjacent to the transfer means or on the transfer rack so as to take an image of the identification display of the ordered item to be transferred into the housing of the unmanned delivery vehicle
	But, Ferguson et al. in the analogous art of autonomous delivery, teaches wherein the imaging means of the identification means is arranged adjacent to the transfer means or on the transfer rack so as to take an image of the identification display of the ordered item to be transferred into the housing of the unmanned delivery vehicle. (Paragraph(s) 0140 and 0144)(Ferguson et al. teaches that the imaging device can be a part of a robotic arm for capturing imaging information of the compartments to identify items. Ferguson et al., also, teaches that the imaging device can be secured to the conveyor belt (i.e., adjacent to the transfer means), see paragraph 0140. Examiner, respectfully, notes that the limitation “so as to,” (emphasis added) is intended use language, therefore, as long as the prior art teaches the limitation “imaging means of the identification means is arranged adjacent to the transfer means or on the transfer rack,” will meet the claim)
	It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify the system of determining an unmanned vehicle to deliver a package after loading the package at a sellers location, which, the unmanned vehicle will then delivery the item to the recipient location of Yu et al., a warehouse determining the inventory and availability of unmanned vehicles, which, the warehouse will be selected based on the item ordered and the delivery address of the recipient of Studnicka,  a warehouse and delivery vehicle delivery request information that includes warehouse code(s), destination name, and vehicle terminal ID(s) of Kumada, and a delivery server storing waiting position information that have respective delivery vehicles located and determining an optimized delivery waiting position based on the order item and a delivery location of Jang, by incorporating the teachings of an a camera that is a part of a robotic arm for capturing images of items of Ferguson et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order improve the efficiency and effectiveness of autonomous delivery operations. (Ferguson et al.: Paragraph 0004)

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2017/0308098) in view of Studnicka (US 2017/0286892) and Kumada (JP 2002207798 A) and Jang (KR20180016926A) and Ferguson et al. (US 2019/0033868) and Okada (JP 2009120317A) and High et al. (US 2017/0200115), as applied to Claim 10, and further in view of Kim et al. (US 2019/0034859).
	Regarding Claim 16, Yu et al./ Studnicka/Kumada/Jang/Ferguson et al./Okada/High et al., teaches all the limitations as applied to Claim 10. 
	However, Yu et al./Studnicka/Kumada/Jang/Ferguson et al./Okada/High et al., doesn’t explicitly teach wherein the unmanned delivery vehicle is configured to suspend the delivery of the ordered item, when the identification means judges that the ordered item is not one to be loaded onto the unmanned delivery vehicle, based on the result of the judgement. 
	But, Kim et al. in the analogous art of delivering packages, teaches wherein the unmanned delivery vehicle is configured to suspend the delivery of the ordered item, when the identification means judges that the ordered item is not one to be loaded onto the unmanned delivery vehicle, based on the result of the judgement. (Paragraph(s) 0055-0056)(Kim e al. teaches an item that is en route for delivery to a location on a delivery vehicle can be scanned for an item identifier. The system will determine if the item identifier is related to the delivery vehicle. If the system determines that the item is placed on the wrong delivery vehicle then a delivery alert will be provided to the delivery device that will tell the delivery agent that the delivery of the item should be skipped (i.e., suspend the delivery) and the agent should proceed to scan another item for delivery) 
	It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify the system of the unmanned vehicle will then delivery the item to the recipient location of Yu et al., a warehouse determining the inventory and availability of unmanned vehicles, which, the warehouse will be selected based on the item ordered and the delivery address of the recipient of Studnicka,  a warehouse and delivery vehicle delivery request information that includes warehouse code(s), destination name, and vehicle terminal ID(s) of Kumada, a delivery server storing waiting position information that have respective delivery vehicles located and determining an optimized delivery waiting position based on the order item and a delivery location of Jang, an automated warehouse that contains an automatic arm that is used to load and unload an autonomous vehicle, which, the arm is able to identify packages based on the packages barcode(s) of Ferguson et al., an automated warehouse that contains a conveyor and storage shelves that are next to each other of Okada, and evaluating the delivery bin identifier and the delivery orders for the delivery vehicle in order to determine if the item should be loaded onto the vehicle of High et al., by incorporating the teachings of determining that an item was placed on the wrong delivery vehicle and then sending a delivery alert that will tell the delivery agent to skip that delivery item and move to the next delivery item of Kim et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to enhance the delivery of an item by ensuring the item is at the correct location. (Kim et al.: Paragraph 0013)

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2017/0308098) in view of Studnicka (US 2017/0286892) and Kumada (JP 2002207798 A) and Jang (KR20180016926A) and Ferguson et al. (US 2019/0033868) and Okada (JP 2009120317A) and High et al. (US 2017/0200115), as applied to Claim 10, and further in view of Kayode (WO 2011/038018A1). 
Regarding Claim 17, Yu et al./Studnicka/Kumada/Jang/Ferguson et al./Okada/High et al., teaches all the limitations as applied to Claim 10.
However, Yu et al./Studnicka/Kumada/Jang, do not explicitly teach wherein the transfer means is configured to unload the item that has been loaded, when the identification means judges that the item is not the one to be loaded onto the unmanned delivery vehicle, based on the result of the judgment.
But Ferguson et al. in the analogous art of autonomous delivery, teaches wherein the transfer means is configured to unload the item that has been loaded. (Paragraph(s) 0139 and 0144-0145)(Ferguson et al. teaches an automated warehouse/vehicle that includes a conveyor along with a robotic arm for unloading and loading items that are placed inside of the vehicle, see paragraph 0139 and 0144. Ferguson et al., also, teaches that the system is able to authenticate a loading operation with the transfer confirmation system. The system can authenticate/verify the customer order, which, the system can determine that the autonomous vehicle is the correct vehicle to receive the customer items of the loading operation) 
	It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify the system of determining an unmanned vehicle to deliver a package after loading the package at a sellers location, which, the unmanned vehicle will then delivery the item to the recipient location of Yu et al., a warehouse determining the inventory and availability of unmanned vehicles, which, the warehouse will be selected based on the item ordered and the delivery address of the recipient of Studnicka,  a warehouse and delivery vehicle delivery request information that includes warehouse code(s), destination name, and vehicle terminal ID(s) of Kumada, and a delivery server storing waiting position information that have respective delivery vehicles located and determining an optimized delivery waiting position based on the order item and a delivery location of Jang, by incorporating the teachings of automated warehouse/vehicle that includes a conveyor along with a robotic arm for unloading and loading items, which, the system is able to authenticate/verify the customer order of Ferguson et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order improve the efficiency and effectiveness of autonomous delivery operations. (Ferguson et al.: Paragraph 0004)
With respect to the above limitation: while Ferguson et al. teaches an automated warehouse that includes multiple robotic arms for unloading packages from a warehouse and a vehicle, which, the system can authenticate that the customer’s order belongs on that autonomous vehicle. However, Yu et al./Studnicka/Kumada/Jang/Ferguson/Okada/High et al., do not explicitly teach determining that an item shouldn’t be loaded into an unmanned vehicle and removing that item. 
But, Kayode in the analogues art of delivery, teaches unload the item that has been loaded, when the identification means judges that the item is not the one to be loaded onto the unmanned delivery vehicle, based on the result of the judgment. (Paragraph 0034)(Kayode teaches a system that is able to identify an item that is loaded on a driver’s truck that shouldn’t be there. The system will then alert the driver to then remove the item from the truck) 
	It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify the system of unmanned vehicle will then delivery the item to the recipient location of Yu et al., a warehouse determining the inventory and availability of unmanned vehicles, which, the warehouse will be selected based on the item ordered and the delivery address of the recipient of Studnicka,  a warehouse and delivery vehicle delivery request information that includes warehouse code(s), destination name, and vehicle terminal ID(s) of Kumada, a delivery server storing waiting position information that have respective delivery vehicles located and determining an optimized delivery waiting position based on the order item and a delivery location of Jang, an automated warehouse that contains an automatic arm that is used to load and unload an autonomous vehicle, which, the arm is able to identify packages based on the packages barcode(s) of Ferguson et al., an automated warehouse that contains a conveyor and storage shelves that are next to each other of Okada, and evaluating the delivery bin identifier and the delivery orders for the delivery vehicle in order to determine if the item should be loaded onto the vehicle of High et al., by incorporating the teachings of determining that an item shouldn’t be on a delivery vehicle, which, the item will then be removed of Kayode, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to enhance efficiency and productivity by determining the correct packages to be loaded on a truck prevent redeliveries. (Kayode: Paragraph 0012)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628